 CARPENTERS LOCAL 623 (ATLANTICEXHIBIT)United Brotherhood of Carpenters and Joiners ofAmerica, Local 623 of Atlantic CountyandSign,PictorialandDisplaymen,Local 1447,InternationalBrotherhoodofPaintersandAlliedTradesand Atlantic Exhibit Services,Inc.;McColl'sDisplay Service,Inc.; and Instal-lation and Dismantle, Inc.Sign,Pictorial and Displaymen,Local 1447,Interna-tionalBrotherhood of Painters and AlliedTradesandAtlanticCityConvention CenterAuthorityand United ExpositionService Com-pany and Carpenters District Council of SouthJerseyand its Local623. Cases 4-CD-608 and4-CD-61814 February 1985DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe first charge, Case 4-CD-608, in this Section10(k) proceeding was filed 13 September 1983 bySign, Pictorial and Displaymen, Local 1447, Inter-national Brotherhood of Painters and Allied Trades(DisplaymenLocal 1447), alleging that UnitedBrotherhood of Carpenters and Joiners of America,Local 623 of Atlantic County (Carpenters Local623) violated Section 8(b)(4)(D) of the NationalLabor Relations Act by engaging in proscribed ac-tivitywith an object of forcing Atlantic ExhibitServices, Inc. (AES),McColl'sDisplay Service,Inc. (McColl's), and Installation and Dismantle,Inc. (I & D) to assign certain work to employees itrepresents rather than to employees represented byDisplaymen Local 1447. The second charge, Case4-CD-618, was filed 28 December 1983 by Atlan-ticCity Convention Center Authority (ConventionCenter) alleging that Displaymen Local 1447 vio-lated Section 8(b)(4)(D) of the Act by engaging inproscribed activity with an object of forcing the as-signment of certain work to employees it representsrather than to employees represented by Carpen-tersLocal 623. The cases were consolidated 24January 1984. The hearings were held 8 and 9 Feb-ruary 1984 before Hearing Officer Joseph C. Kellyand 28 February 1984 before Hearing OfficerCarmen P. Cialino Jr.The Board affirms the hearing officers' rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.''The parties have filed various motions to correct the hearing tran-scriptWe grant the motions to the extent they are unopposedWherethere are opposing positions on the corrections to be made,we grant Dis-playmen Local 1447's proposed corrections1.JURISDICTION71AES, McColl's, and I & D, New Jersey corpora-tions, engaged in providing services to exhibitorswho display products at conventions or tradeshows, annually provide services valued in excessof $50,000 each in the State of New Jersey for cor-porations located outside the State of New Jersey.We find that AES,, McColl's, and I & D are en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that Carpenters Local623 and Displaymen Local 1447 are labor organiza-tionswithin the meaning of Section 2(5) of theAct.The Convention Center was created by the lawsof the State of New Jersey. The ConventionCenter manages and operates Atlantic City's Con-vention Hall (Convention Hall).II.THE DISPUTEA. Background and Facts of DisputeThe Convention Center leases its premises toshow managers for trade shows. A show managersigns a contract with the Convention Center agree-ing to comply with rules and regulations concern-ing the use of the premises, including the use of theConvention Center's service desk to obtain carpen-ters to perform certain work. The show managercontracts with exhibitors who provide products tobe displayed and with a show decorator who ar-ranges for freight delivery, furniture rental, andbooth construction.In the early 1950s displaymen did most of thebooth erection. Exhibitors used prefabricated dis-plays infrequently.When prefabricated displaysbecame common in the 1950s, carpenters erectedand dismantled prefabricated displays. For carpen-try services, the Convention Center charged showdecorators the carpenters' hourly wage rates plusan extra hourly charge to obtain revenue for theConvention Center. From 1957 to the early 1980scarpenters performed the work exclusively. In the1980s, some show decorators employed displaymendirectly for this work to avoid the ConventionCenter's service desk fee for the use of the carpen-ters.The Convention Center, although not party to awritten agreement with Carpenters Local 623, paidcarpenters the wage rates, benefits, and area pen-sion contributions provided in the area BuildingContractorsAssociationagreement from 1974through 1 May 1983. On 1 May 1983 the Conven-tion Center and Carpenters Local 623 agreed to bebound by the Building Contractors Associationagreement, which included jurisdiction for carpen-ters over "the handling and installation of all pre-274 NLRB No. 14 72DECISIONSOF NATIONALLABOR RELATIONS BOARDfabricated, precut and modular structures." On 18October 1983 the Convention Center and Carpen-tersLocal 623 signed a contract governing theterms and conditions of employment of carpentersat the Convention Hall. The contract codified thepast practice and reiterated that carpenters wouldperformthe"erectionanddismantlingofdisplay[s]."In the early 1980s, when show decorators em-ployed displaymen to do the disputed work, Car-penters Local 623 objected. No mutual agreementwas reached. AES, McColl's, and I & D enteredintoinitialcontractswith Displaymen Local 1447on 1 April 1982, 16 March 1981, and 17 January1983, respectively. The contracts provide for dis-playmen to erectand dismantleprefabricated dis-plays.On 23 March 1983 displaymen wereinstalling aprefabricated display at the Convention Hall forAES. A Carpenters Local 623 steward telephonedhis business agent Robert Boyce, who came to theConvention Hall. Boyce arrived carrying picketsignswhich he contends were for a dispute at anarea restaurant. No one could identify the wordingon the signs. Displaymen Local 1447 BusinessAgentWilliam Toland testified Boyce told himthat Carpenters Local 623 was going to picket theentire Convention Hall unless Toland removed thedisplaymen.Toland and another witness testifiedthatHoward Persina,managerof the ConventionHall, told them he had heard Carpenters Local 623had threatened to picket.On 23 December 1983 Displaymen Local 1447BusinessManager Ed Ireland telephonedPersinaand told him that he would put up a picket line ifdisplaymen could not perform the disputed workfor show decorators with whom his Union hadagreements.Persina testified that a show manager(United Exposition Services) telephoned him aboutreceiving a similar threat from a Displaymen Local1447 representative.B.Work in DisputeThe disputed work involves the installation anddismantlingof prefabricated display booths for pri-vate contractors at the Convention Hall.C. Contentionsof thePartiesThe Convention Center and Carpenters Local623 contend that the disputed work should beawarded to Carpenters Local 623-represented em-ployees on the basis of the Convention Center'spreference,past practice,Carpenters Local 623'scollective-bargainingagreement,relativeskills,economy and efficiency of operation,and areapractice.Carpenters Local 623 also urges that in-dustry practice favors awarding the disputed workto employees it represents.Displaymen Local 1447 argues that the disputedwork should be awarded to Displaymen Local1447-represented employees on the basis of thepreferences of AES, McColl's, and I & D; its col-lective-bargainingagreementsandconstitution;economy and efficiency of operation; past practiceof AES, McColl's, and I & D; and area past prac-tice.D. Applicability of the StatuteAs discussed above, in March 1983 CarpentersLocal 623BusinessAgent Boyce arrived at theConvention Hall in response to a complaint thatdisplaymen were performing disputed work. Ac-cording to Displaymen Local 1447 Business AgentToland, Boyce threatened to picket the ConventionHall unlessthe displaymen were taken off the dis-puted work. Persina told Toland and another wit-nesshe heard that Carpenters Local 623 hadthreatened to picket.2 In December 1983 Display-men Local 1447BusinessManager Ireland threat-ened to picket the Convention Hall if displaymencould not perform the disputed work for showdecorators havingwritten agreementswith hisUnion. Although the Convention Center is not anemployer under Section 2(2) of the Act, Section8(b)(4)(D) of the Act provides that a union violatesthe Act when it threatens a "person" in order toforce an employerto assignwork to employeesrepresented by one labor organization rather thananother. In this case, the Convention Center wasthe "person" threatened.We find reasonablecauseto believe that viola-tions of Section 8(b)(4)(D) have occurred and thatthereexistsno agreed method for voluntary adjust-mentof the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRBv.ElectricalWorkers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience,reached by bal-ancing thefactorsinvolved in a particular case.2Because the Board must only find reasonable cause,a conflict in testi-mony does not preclude the Board from determining a 10(k) disputeLa-borers Local334 (C H Heist Corp),175 NLRB 608 (1969) CARPENTERS LOCAL 623 (ATLANTIC EXHIBIT)MachinistsLodge 1743 (J. A. JonesConstruction),135 NLRB 1402(1962).The following factors are relevant in making thedetermination of this dispute.1.Certificationsand collective-bargainingagreementsNo party claims there are certifications applica-ble tothe work in dispute.Carpenters Local 623 contends that its contractwith theConvention Center specifies that the dis-puted work falls under the Carpenters'jurisdiction.The contractmodifies the past practice of the con-tracting parties.DisplaymenLocal 1447similarlycontends that its contractswith AES,McColl's,and I&D give it jurisdiction over the disputedwork.We conclude that the collective-bargainingagreements favor an awardof thedisputed work toneither group of employees.2.Past practiceDisplaymen erected and dismantled booths in theearly 1950s before the frequent use of prefabricateddisplays. From at least 1957 to the early 1980s car-penters erected and dismantled prefabricated dis-plays exclusively.Beginning in the early 1980s cer-tain show decorators used both carpenters and dis-playmen to perform the disputed work.Except forone instance where the Unions reached a specialagreement,CarpentersLocal623complainedwhenever it knew that displaymen were used toperform disputed work. Because Carpenters Local623 performed the work for over 20 years until vir-tually the time of the instant dispute, we find thisfactor favorsawarding the work to employees Car-pentersLocal 623represents.3.AreapracticeCarpenters perform the disputed work in con-vention halls in Philadelphia,Washington,D.C.,and New York. Areapractice,therefore,favorsawarding the disputed work to employees Carpen-tersLocal623 represents.4. Industry practiceIn addition to performing the work in AtlanticCityand the surrounding area,carpenters performthework in Cleveland andChicago.Displaymenperform the disputed work in Anaheim,Los Ange-les,Las Vegas,Dallas,Miami,and Providence.Teamstersperform the disputed work in Boston.Accordingly,industry practice favors awarding thedisputedwork toneither group of employees.735.Relative skillsPrefabricated displays can be complex,with twostories and stairways.The displays may be pack-aged in numerous shipping crates, which may re-quire carpentry repair after repeated use. Erectionand dismantling of the displays involves the use ofnuts,bolts,screwdrivers,pliers,handtools, andpower machinery.The tools and equipment areconventionally used by carpenters rather than dis-playmen.We therefore conclude that this factorfavors awarding the disputed work to employeesCarpenters Local 623 represents.6.Economy and efficiency of operationDisplaymenLocal 1447's contracts and Carpen-tersLocal 623's contract provide for a guaranteedminimum of 4 hours'pay and 2 hours'pay, respec-tively.The displaymen can be used to performpainting or other types of display work at the Con-ventionHall if they run out of erection workbefore their 4 hours are completed.They can alsobe used during this time to work at hotel casinosnearbywhere the show decorators have otherwork to be performed The carpenters can be usedto perform assorted carpentry repair around theConvention Hall and in its carpentry shop if theyrun out of erectionwork before their 2-hour mini-mum is met.Displaymen have more experience in positioningbooths to avoid overlapping of exhibits.They canperform touchup paint work that may be requiredon exhibits.Carpenters can repair crates in theevent of damage in transit.They can perform othercarpentrywork in the Convention Hall and aremore experienced and familiar with the ConventionHall's operations.We find different economy and efficiency rea-sons favoring both groups of employees,and con-sequently this factor is inconclusive.7.Employer preferenceAES, McColl's and I & D prefer assigning thedisputedwork to displaymen;theConventionCenter prefers assigning the work to carpenters.The Convention Center maintains control overthe premises where the disputed work is per-formed.The contract between the ConventionCenter and the show contractor specifies that car-pentrywork be performed by carpenters hiredthrough the Convention Center's service desk. Theshow decorators have attempted to use displaymento avoid the service desk fee for using carpentersknowing that the Convention Center wanted andexpected carpenters to perform the disputed work.Under these circumstances,we find the Convention 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDCenter's preference is entitled to greater weightthan that of AES, McColl's, and I & D. Accord-ingly, this factor favors awarding the disputedwork to the employees Carpenters Local 623 rep-resents.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by CarpentersLocal 623 are entitled to perform the work in dis-pute.We reach this conclusion relying on pastpractice, area practice, relative skills, and the Con-vention Center's preference.In makingthis deter-mination,we are awarding the work to employeesrepresented by Carpenters Local 623, not to thatUnion or its members. The determination is limitedto the controversy that gave rise to this proceed-ing.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees represented by United Brother-hood of Carpenters and Joiners of America, Local623 of Atlantic County are entitled to perform theinstallation and dismantlingof prefabricated displaybooths for private contractors at Atlantic City'sConvention Hall.2.Sign, Pictorial and Displaymen, Local 1447,InternationalBrotherhood of Painters and AlliedTradesisnotentitled bymeansproscribed by Sec-tion 8(b)(4)(D) of the Act to force the AtlanticCity Convention Center Authority or private con-tractorsto assignthe disputed work to employeesrepresented by it.3.Within 10 days from this date,Sign,Pictorialand Displaymen, Local 1447, International Broth-erhood of Painters and Allied Trades shall notifytheRegionalDirector for Region 4 in writingwhether it will refrain from forcing the Employer,bymeans proscribed by Section 8(b)(4)(D), toassign the disputed work in a mannerinconsistentwith thisdetermination.